Motion for leave to appeal to the Court of Appeals granted. [See ante, p. 985.] The following questions are certified: 1. Should the motion to dismiss plaintiff’s complaint have been granted on the ground that plaintiff has an adequate remedy at law? 2. Does the complaint state facts sufficient to constitute a cause of action? In the event that the decision of the Court of Appeals be adverse to defendant its time to answer is extended *1071until twenty days after the determination by the Court of Appeals. Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.